Citation Nr: 0612831	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-41 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disorder as 
secondary to service-connected left knee disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
October 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2005.

The veteran was originally denied service connection for a 
right knee disorder, in addition to the issue on appeal, in 
January 2004.  He submitted a notice of disagreement in March 
2004, to include the issue of service connection for the 
right knee disorder.  He was issued a statement of the case 
in November 2004.  The veteran did not include the right knee 
issue when he submitted his substantive appeal in November 
2004.  The veteran elected to only pursue the issues of 
increased evaluations for his service-connected left knee 
disabilities and service connection for a back disorder, as 
secondary to the left knee disabilities.  Therefore, the 
issue of service connection for a right knee disorder is not 
before the Board.  See 38 C.F.R. § 20.200 (2005).

The veteran later submitted a written statement to withdraw 
his claim for increased evaluations for his service-connected 
left knee disabilities in May 2005.  He also noted his 
withdrawal of the issues on the record at his May 2005 
hearing.  Accordingly, the issues involving increased 
evaluations for service-connected left knee disabilities are 
withdrawn.  See 38 C.F.R. § 20.204 (2005).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran originally sought entitlement to service 
connection for a back disorder in 1945.  His claim was denied 
by the RO and the veteran appealed that decision.  The claim 
was denied by the Board in December 1946.  

The veteran attempted to reopen his claim for service 
connection for a back disorder on a number of occasions.  
Each claim was denied by the RO.  The veteran appealed 
several of those denials.  This resulted in decisions by the 
Board in May 1953, July 1966, March 1967, and February 1974, 
that affirmed the RO's decisions.  

The latest final denial of service connection for a back 
disorder, on a direct basis, was by way of a rating decision 
dated in August 2002.  The veteran did not appeal that 
decision.  He submitted a new claim for direct service 
connection in June 2003.

The veteran amended his claim to include the issue of 
entitlement to service connection, as secondary to service-
connected left knee disabilities, in October 2003.  The claim 
was denied in January 2004.  The RO determined that there was 
no new and material evidence received to reopen the claim for 
service connection on a direct basis and that there was no 
evidence presented to establish that his claimed back 
disorder was made worse by his service-connected left knee 
disabilities.  

The February 1974 Board decision noted, without reaching the 
issue, that a secondary service connection claim required 
causality, not aggravation, in keeping with the 
interpretation of the law at that time.  Since then, the 
United States Court of Appeals for Veterans Claims (Court), 
has held that 38 C.F.R. § 3.310(a) also contemplates that a 
service-connected disability may cause an additional level of 
impairment of a nonservice-connected disability through 
aggravation, with a veteran entitled to be compensated for 
such an increase.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

The claims file contains a considerable amount of evidence 
regarding the veteran and his complaints of back pain since 
his discharge from service in 1944.  The veteran was 
originally denied service connection for a back disorder 
because it was determined that he had a congenital defect, 
partial sacralization of the fifth lumbar vertebra.  Later 
decisions also denied service connection for traumatic 
arthritis that was first demonstrated years after service.  
The veteran underwent surgery for a herniated nucleus 
pulposus, L4-L5, in 1976.  Service connection for this 
disorder was also denied.

The veteran submitted treatment records from The Pain Control 
Center for the period from November 1998 to April 2000.  The 
records show that the veteran experienced increased pain in 
his lower back and received multiple injections for treatment 
of his pain between 1998 and 2000.  The back disorders were 
diagnosed variably as sacroilitis, post-laminectomy syndrome, 
lumbar radiculopathy, and failed laminectomy syndrome.  The 
records show that the veteran was treated for a noticeable 
increase in back pain, beginning in 1998, but do not address 
any possible relationship between his service-connected left 
knee disabilities and the back pain and the varied diagnoses.  
Moreover, there are no current records relating to the 
veteran's back and whether he is still receiving any 
treatment for his back pain.

In regard to his service-connected left knee the veteran was 
found to have a limitation of flexion to 115 degrees at the 
time of a July 2002 VA examination.  The range of motion was 
reported as even more limited at the time of an examination 
in December 2003 where the veteran was noted to have 
extension to 20 degrees and flexion to 90 degrees.  He was 
also noted to have moderate medial ligament laxity.

As a result of the examination findings, the veteran's 
disability evaluation for arthritis of the left knee was 
increased to 30 percent, based on the limitation of 
extension.  His disability evaluation for instability of the 
left knee was increased to 20 percent by way of the January 
2004 rating decision.

The veteran later submitted evidence of surgery on his left 
knee in May 2004.  The veteran underwent partial medial and 
lateral meniscectomies and three compartment abrasion 
arthroplasty.  Although the veteran was granted a 
convalescent rating for his left knee as a result of his 
surgery, there is no evidence of record that the veteran's 
left knee has been reexamined since his surgery.  

The Board finds that, in light of the documentation of 
complaints of back pain since service, the records reflecting 
the multiple injections for back pain from 1998 to 2000, the 
2004 surgery on the left knee, and the veteran's testimony 
from May 2005, a remand for a physical examination is in 
order to properly assess the veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim, particularly 
since April 2000.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran.  

2.  The veteran should be afforded an 
examination.  The examiner must review 
the veteran's claims file in association 
with the examination.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed and the 
results noted in the examination report.  
The examiner is requested to identify all 
conditions of the back that may be 
present.  The examiner is also requested 
to provide an opinion as to whether there 
is at least a 50 percent probability or 
greater that any identified condition is 
caused or aggravated by the veteran's 
service-connected left knee disabilities.  
The examination report must include a 
complete rationale for all opinions 
expressed.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

